                                          Case 3:19-cv-05498-WHO Document 19 Filed 09/03/20 Page 1 of 7




                                   1

                                   2

                                   3                             UNITED STATES DISTRICT COURT
                                   4                           NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6     ANTONIO M. MARTINEZ,                           Case No. 19-cv-05498-WHO (PR)

                                   7
                                                       Petitioner,                      ORDER DISMISSING THREE
                                                                                        CLAIMS;
                                   8
                                                 v.
                                                                                        ORDER SETTING BRIEFING
                                   9     SCOTT FRAUENHEIM,                              SCHEDULE
                                  10
                                                       Respondent.                      Dkt. No. 14

                                  11

                                  12                                        INTRODUCTION
Northern District of California
 United States District Court




                                  13          Petitioner Antonio Martinez seeks federal habeas relief from his state convictions.
                                  14   Respondent moves to dismiss Martinez’s three claims of prosecutorial misconduct as
                                  15   procedurally defaulted because the state court rejected them as successive. (Dkt. No. 14.)
                                  16          Respondent is correct: the prosecutorial misconduct claims are procedurally
                                  17   defaulted. The state’s successive petition bar is independent and adequate. Martinez has
                                  18   not overcome the bar nor shown that an exception to it applies. Accordingly, respondent’s
                                  19   motion is GRANTED and the prosecutorial misconduct claims are DISMISSED.
                                  20          On or before December 14, 2020, respondent shall file an answer regarding the
                                  21   merits of the remaining claims of ineffective assistance of counsel and cumulative error.
                                  22   Martinez’s traverse shall be filed within 30 days after the answer is filed.
                                  23                                         BACKGROUND
                                  24          In 2015, Martinez was convicted in the Monterey County Superior Court of first
                                  25   degree murder. The jury found true a sentencing enhancement for the use of a firearm. A
                                  26   sentence of 50 years to life was imposed. (Pet., Dkt. No. 1 at 1-2; People v. Martinez,
                                  27   No. H042444, 2017 WL 3712356, at *1 (Cal. Ct. App. Aug. 29, 2017).)
                                  28          Martinez’s attempts to overturn his convictions in state court were unsuccessful.
                                            Case 3:19-cv-05498-WHO Document 19 Filed 09/03/20 Page 2 of 7




                                   1   Martinez then filed the instant federal habeas petition, which contained claims of
                                   2   prosecutorial misconduct, ineffective assistance of counsel, and cumulative error. (Order
                                   3   to Show Cause, Dkt. No. 5 at 2.)
                                   4           Martinez raised his prosecutorial misconduct claims only on collateral review.
                                   5   He filed several state habeas petitions, but only the two he filed in the state supreme court
                                   6   in February 2019 are relevant here. On February 8, 2019, he filed a petition in the state
                                   7   supreme court in which he raised claims of ineffective assistance of counsel (Case No.
                                   8   S254011). (Mot. to Dismiss (MTD), State Supreme Court Petition, Dkt. No. 14-1 at 33.)
                                   9   Also on February 8, 2019, he filed another petition in the state supreme court, this one
                                  10   raising claims of prosecutorial misconduct (Case No. S254013). (Id. at 162.)
                                  11           The state supreme court denied the ineffective assistance petition on July 17, 2019.
                                  12   (Id. at 160.) On that same date, it denied the prosecutorial misconduct petition, which it
Northern District of California
 United States District Court




                                  13   regarded as a later-filed petition. The full opinion reads as follows: “The petition for writ
                                  14   of habeas corpus is denied. (See In re Clark (1993) 5 Cal. 4th 750, 767-769 [courts will
                                  15   not entertain habeas corpus claims that are successive].).” (Id. at 200.)
                                  16                                            DISCUSSION
                                  17           Respondent contends Martinez’s prosecutorial misconduct claims are procedurally
                                  18   defaulted owing to the state court’s rejection of them as successive under Clark.1 (MTD,
                                  19   Dkt. No. 14 at 1.)
                                  20   i.      Procedural Default
                                  21           a.     Procedural Default Principles
                                  22           Federal habeas relief is barred if a claim is procedurally defaulted, that is, if a state
                                  23   denied claims because a petitioner failed to comply with the state’s requirements for
                                  24

                                  25   1
                                         Martinez’s contention that the state court incorrectly determined that his petition was
                                  26   successive must be rejected. (Opp., Dkt. No. 17 at 2, 3.) This court cannot review or
                                       overturn the state court’s determination. “Federal habeas courts lack jurisdiction . . . to
                                  27   review state court applications of state procedural rules.” Poland v. Stewart, 169 F.3d 573,
                                       584 (9th Cir. 1999); accord Johnson v. Foster, 786 F.3d 501, 508 (7th Cir. 2015) (“[A]
                                  28   federal habeas court is not the proper body to adjudicate whether a state court correctly
                                       interpreted its own procedural rules, even if they are the basis for a procedural default.”).
                                                                                        2
                                          Case 3:19-cv-05498-WHO Document 19 Filed 09/03/20 Page 3 of 7




                                   1   presenting claims. Coleman v. Thompson, 501 U.S. 722, 731-32 (1991). The state’s
                                   2   grounds for denying the claim “must be independent of the federal question and adequate
                                   3   to support the judgment.” Id. at 729. A state procedural bar is “adequate” if it is “clear,
                                   4   consistently applied, and well-established at the time of the petitioner’s purported default.”
                                   5   Calderon v. U.S. Dist. Ct. (Bean), 96 F.3d 1126, 1129 (9th Cir. 1996) (quoting Wells v.
                                   6   Maass, 28 F.3d 1005, 1010 (9th Cir. 1994)).
                                   7          The state carries the initial burden of adequately pleading “the existence of an
                                   8   independent and adequate state procedural ground as an affirmative defense.” Bennett v.
                                   9   Mueller, 322 F.3d 573, 586 (9th Cir. 2003). If the state meets this requirement, the burden
                                  10   then shifts to the petitioner “to place that defense in issue,” which the petitioner may do
                                  11   “by asserting specific factual allegations that demonstrate the inadequacy of the state
                                  12   procedure, including citation to authority demonstrating inconsistent application of the
Northern District of California
 United States District Court




                                  13   rule.” Id. If the petitioner meets this burden, “the ultimate burden” of proving the
                                  14   adequacy of the state bar rests with the state, which must demonstrate “that the state
                                  15   procedural rule has been regularly and consistently applied in habeas actions.” Id.
                                  16          To overcome a claim of procedural default, petitioner must establish either
                                  17   (1) cause for the default, and prejudice, or (2) that failure to consider the defaulted claims
                                  18   will result in a “fundamental miscarriage of justice.” Harris v. Reed, 489 U.S. 255, 262
                                  19   (1989).
                                  20          To show cause for a procedural default, the petitioner must “show that some
                                  21   objective factor external to the defense impeded” his efforts to comply with the state
                                  22   procedural rule. Murray v. Carrier, 477 U.S. 478, 488 (1986). For cause to exist, the
                                  23   external impediment must have prevented the petitioner from raising the claim. See
                                  24   McClesky v. Zant, 499 U.S. 467, 497 (1991).
                                  25          To show prejudice, a petitioner bears “the burden of showing not merely that the
                                  26   errors [complained of] constituted a possibility of prejudice, but that they worked to his
                                  27   actual and substantial disadvantage, infecting his entire [proceeding] with errors of
                                  28   constitutional dimension.” White v. Lewis, 874 F.2d 599, 603 (9th Cir. 1989) (citing
                                                                                      3
                                          Case 3:19-cv-05498-WHO Document 19 Filed 09/03/20 Page 4 of 7




                                   1   United States v. Frady, 456 U.S. 152, 170 (1982)). If the petitioner fails to show cause, the
                                   2   court need not consider whether the petitioner suffered actual prejudice. Engle v. Isaac,
                                   3   456 U.S. 107, 134 n.43 (1982).
                                   4          To show a “fundamental miscarriage of justice,” a petitioner must show that the
                                   5   constitutional error of which he complains “has probably resulted in the conviction of one
                                   6   who is actually innocent.” Bousley v. United States, 523 U.S. 614, 623 (1998) (citing
                                   7   Murray, 477 U.S. at 496). “Actual innocence” is established when, in light of all the
                                   8   evidence, “it is more likely than not that no reasonable juror would have convicted [the
                                   9   petitioner].” Id. at 623 (quoting Schlup v. Delo, 513 U.S. 298, 327-28 (1995)). “‘[A]ctual
                                  10   innocence’ means factual innocence, not mere legal insufficiency.” Id. at 623. A
                                  11   petitioner can make a showing of “actual innocence” by presenting the court with new
                                  12   evidence which raises a sufficient doubt as “to undermine confidence in the result of the
Northern District of California
 United States District Court




                                  13   trial.” Schlup, 513 U.S. at 324.
                                  14          b.     Application of Procedural Default Principles
                                  15          The state has met the initial burden of adequately pleading the existence of an
                                  16   independent and adequate state procedural ground as an affirmative defense. It has pointed
                                  17   out that Martinez’s petition was denied as successive, with a citation to In re Clark, 5 Cal.
                                  18   4th at 767-69. In Clark, the state supreme court held that “It has long been the rule that
                                  19   absent a change in the applicable law or the facts, the court will not consider repeated
                                  20   applications for habeas corpus presenting claims previously rejected. The court has also
                                  21   refused to consider newly presented grounds for relief which were known to the petitioner
                                  22   at the time of a prior collateral attack on the judgment.” Id. at 767-68 (internal citations
                                  23   omitted). Clark emphasized that a petitioner must “present all known claims in a single,
                                  24   timely petition for writ of habeas corpus.” Id. at 767; accord In re Morgan, 50 Cal. 4th
                                  25   932, 945 (Cal. 2010) (“A corollary of the rule against successive petitions is the rule that
                                  26   all known claims must be brought in a single, timely habeas corpus petition.”).
                                  27          Respondent has shown that the Clark successive bar is both independent and
                                  28   adequate. It is independent because the state supreme court “explicitly invoke[d] the
                                                                                      4
                                           Case 3:19-cv-05498-WHO Document 19 Filed 09/03/20 Page 5 of 7




                                   1   procedural rule as a separate basis for its decision,” Vang v. Nevada, 329 F.3d 1069, 1074
                                   2   (9th Cir. 2003), and the application of the bar did not “depend[ ] on a consideration of
                                   3   federal law,” id. at 1075, federal law having no role in determining whether a state habeas
                                   4   petition is successive, In re Robbins, 18 Cal. 4th at 811 (clarifying that Clark’s successive
                                   5   bar is independent of federal law).
                                   6          Although the Ninth Circuit has not yet ruled on whether the Clark bar on successive
                                   7   or abusive petitions is adequate, many district court decisions have concluded that it is.2
                                   8   See, e.g., Churich v. Hatton, No. 18-cv-02943-VC (PR), 2020 WL 978625, at *3 (N.D.
                                   9   Cal. Feb. 28, 2020) (petition barred by Clark’s successive petition rule); Briggs v. State,
                                  10   No. 15-cv-05809-EMC, 2017 WL 1806495, at *6-7 (N.D. Cal. May 5, 2017) (claims
                                  11   procedurally defaulted because Clark’s bar against successive or abusive petitions is
                                  12   adequate and independent); Flowers v. Foulk, No. C 14-0589 CW, 2016 WL 4611554, at
Northern District of California
 United States District Court




                                  13   *4 (N.D. Cal. Sept. 6, 2016) (“California’s bar against successive petitions is . . . adequate
                                  14   and independent.”); Rutledge v. Katavich, No. C 08-5738 MMC (PR), 2012 WL 2054975,
                                  15   at *6-7 (N.D. Cal. Jun. 5, 2012) (dismissing claim as procedurally defaulted because state
                                  16   supreme court rejected petition with a citation to Clark’s bar against successive petitions
                                  17   and petitioner failed to overcome procedural bar); Arroyo v. Curry, No. C 07-03718 SBA
                                  18   (PR), 2009 WL 723877, at *6 (N.D. Cal. Mar. 18, 2009) (“Respondent has satisfactorily
                                  19   established that California’s procedural bar against successive petitions as applied in
                                  20   practice was an adequate state ground for rejecting Petitioner’s second habeas petition.”).
                                  21          The burden now shifts to Martinez to place respondent’s defense in issue “by
                                  22   asserting specific factual allegations that demonstrate the inadequacy of the state
                                  23   procedure, including citation to authority demonstrating inconsistent application of the
                                  24   rule.” Bennett, 322 F.3d at 586.
                                  25

                                  26
                                       2
                                  27    In an unpublished case, the Ninth Circuit found that respondent had shown that the Clark
                                       bar was adequate and independent; that petitioner failed to put the bar’s adequacy at issue;
                                  28   and that petitioner’s claims were therefore procedurally defaulted. Du Trieu v. Fox, 764
                                       Fed. App’x 624, 625 (9th Cir. 2019).
                                                                                      5
                                          Case 3:19-cv-05498-WHO Document 19 Filed 09/03/20 Page 6 of 7




                                   1          The best case Martinez cites is Dennis v. Brown, 361 F. Supp. 2d 1124, 1131-35
                                   2   (N.D. Cal., 2005), in which a petitioner met his burden to place the Clark defense in issue.
                                   3   (Opp. to MTD, Dkt. No. 17 at 4-5.) The Dennis petitioner had shown inconsistent
                                   4   application of the Clark rule from 1993 to 2003, the time during which he had sought state
                                   5   habeas relief.
                                   6          Dennis is insufficient to show inconsistent application of the Clark rule. Dennis is
                                   7   now 15 years old, and it limited itself to the period of 1993 to 2003. Since then, the state
                                   8   has met its ultimate burden to show that Clark is adequate and independent because it has
                                   9   been consistently applied. The Northern District cases cited above, for example, show
                                  10   consistent application and contain explicit holdings that the Clark successive bar is
                                  11   adequate and independent.
                                  12          Once I have determined that Martinez’s prosecutorial misconduct claims are
Northern District of California
 United States District Court




                                  13   procedurally defaulted, he can still overcome default by establishing either (1) cause for
                                  14   the default, and prejudice, or (2) that failure to consider the defaulted claims will result in a
                                  15   “fundamental miscarriage of justice.” Harris v. Reed, 489 U.S. 255, 262 (1989).
                                  16          Martinez has not done so. He asserts that cause exists because trial counsel
                                  17   provided ineffective assistance, qualifying as an objective factor external to the defense
                                  18   that impeded his compliance with the state procedural rule. (Opp., Dkt. No. 17 at 6.)
                                  19   There are at least two problems with this assertion. First, it is conclusory. Martinez
                                  20   provides no details of trial counsel’s alleged inadequacies. He says only that “his trial
                                  21   counsel provided him [i]neffective [a]ssistance of [c]ounsel.” (Id.) Such a bare-bones
                                  22   explanation is insufficient to show cause. Second, he was not represented by counsel
                                  23   during his state habeas proceedings. There was no attorney from whom Martinez could
                                  24   have received ineffective assistance. Third, perhaps Martinez is attempting to invoke the
                                  25   procedural default excuse created by Martinez v. Ryan, 566 U.S. 1 (2012). In that case, the
                                  26   Court held that “a successful claim of post conviction ineffective assistance of counsel can
                                  27   excuse a procedurally defaulted claim of ineffective assistance of trial counsel.” Hurles v.
                                  28   Ryan, 914 F.3d 1236, 1237 (9th Cir. 2019). Martinez excuses procedural default on
                                                                                      6
                                          Case 3:19-cv-05498-WHO Document 19 Filed 09/03/20 Page 7 of 7




                                   1   ineffective assistance of trial counsel claims, but not procedural default on other sorts of
                                   2   claims such as the prosecutorial misconduct claims at issue here.
                                   3          Martinez’s contentions regarding prejudice are conclusory and do not show that the
                                   4   constitutional error of which he complains “has probably resulted in the conviction of one
                                   5   who is actually innocent.” Bousley, 523 U.S. at 623. For example, he contends that the
                                   6   “petitioner was denied the ability to argue test [sic] the constitutionality and legality of a
                                   7   state action that deprives the petitioner of his freedom from restraint and detention.” (Opp.
                                   8   to MTD, Dkt. No. 17 at 6.) He further contends that the prosecutor’s alleged misconduct
                                   9   “violated petitioner[’]s due process [sic] to a fair trial.” (Id. at 7.) But these arguments
                                  10   lack detail, do not show a fundamental miscarriage of justice, and in no way indicate
                                  11   innocence.
                                  12          Respondent’s motion will be granted and the prosecutorial misconduct claims
Northern District of California
 United States District Court




                                  13   dismissed.
                                  14                                          CONCLUSION
                                  15          Respondent’s motion to dismiss Martinez’s prosecutorial misconduct claims is
                                  16   GRANTED. (Dkt. No. 14.) The prosecutorial claims are DISMISSED.
                                  17          On or before December 14, 2020, respondent shall file an answer regarding the
                                  18   merits of the remaining claims. Martinez’s traverse shall be filed within 30 days after the
                                  19   answer is filed.
                                  20          The Clerk shall terminate all pending motions.
                                  21          IT IS SO ORDERED.
                                  22   Dated: September 3, 2020
                                                                                          _________________________
                                  23
                                                                                          WILLIAM H. ORRICK
                                  24                                                      United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                      7
